      Case 2:97-cr-00168-CCC Document 29 Filed 12/17/20 Page 1 of 2 PageID: 1
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Lawrence Bush                                                       Cr.: 97-00168-001
                                                                                       PACTS #: 13596

Name of Sentencing Judicial Officer:    THE HONORABLE WILLIAM H. WALLS
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/05/1997

Original Offense:   Bank Robbery Assault with a Deadly Weapon, 18 U.S.C. § 2113(d) & 2 (8 Counts)
                    Bank Robbery by Force or Violence, 18 U.S.C. § 2113(a) & 2
                    Violent Crime Use of Firearm, 18 U.S.C. § 924(a) & 2
                    Bank Robbery by Force or Violence, 18 U.S.C. § 2113(a) & 2

Original Sentence: 262 months imprisonment, 36 months supervised release

Special Conditions: Drug Testing/Treatment, Mental Health Treatment, Financial Disclosure

Type of Supervision: Supervised Release                 Date Supervision Commenced: January 22, 2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The person under supervision has violated the standard condition which states
                      “you must not commit another federal, state, or local crime.”
                      On May 22, 2020, Bush was arrested by the Morrisville Township Police
                      Department and charged with theft by unlawful taking, receiving stolen
                      property, and resisting arrest. Bush was involved in a late-night vehicle chase
                      which resulted in an accident. Bush was released on bail and the charges remain
                      pending.

U.S. Probation Officer Action:

At this time, we recommend no formal Court action and the violations be held in abeyance. Bush will be
closely monitored as will the pending charges. The Eastern District of Pennsylvania will address the non-
compliance if/when transfer of jurisdiction is granted.
    Case 2:97-cr-00168-CCC Document 29 Filed 12/17/20 Page 2 of 2 PageID: 2
                                                                                         Prob 12A – page 2
                                                                                            Lawrence Bush



                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez

                                                         By:    ELISA MARTINEZ
                                                                Supervising U.S. Probation Officer

/ kam

PREPARED BY:

Kelly A. Maciel                  12/10/2020
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                 Signature of Judicial Officer


                                                               12/17/2020
                                                                             Date
